DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JUAN CARLOS JULIA,
                              Appellant,

                                    v.

                              MARTHA JULIA,
                                 Appellee.

                              No. 4D20-1128

                              [May 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Maxine    Cheesman,       Judge;   L.T.    Case    No.
502010DR007275XXXMB.

   Eddie Stephens of Ward, Damon, Posner, Pheterson & Bleau, West
Palm Beach, for appellant.

  Troy W. Klein of Law Office of Troy W. Klein, P.A, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, ARTAU, JJ., and ROBINSON, MICHAEL A., Associate Judge, concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.